Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Troy Delbert Clayton is suspended from the practice of law for one year and until he completes the program offered by the Illinois Institute of Professional Responsibility, enrolls in a law office management program approved by the Administrator, and pays $250 to James Kramer. Suspension effective June 6, 2006. Respondent Troy Delbert Clayton shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.